   Case 1:20-cv-04162-LGS-GWG Document 62 Filed 07/23/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  TYLER ERDMAN
                                          Plaintiff,

             -against-                                       No. 20-CV-4162(LGS)

  ADAM VICTOR and THE BOARD OF                          STIPULATION CONSENTING
  MANAGERS OF MANHATTAN PLACE                             TO SUBSTITUTION OF
  CONDOMINIUM                                                  COUNSEL
                            Defendants.


       The undersigned hereby stipulate and consent to the substitution of the law firm of

Polizzotto & Polizzotto, LLC, by and through its attorneys Alfred Polizzotto III and Emilio

Rodriguez, as attorneys of record for Defendant Adam Victor in the above-captioned action in

place and instead ofthe law firm of Schlam Stone & Dolan LLP, and its attorneys, Jeffrey M.

Eilender and Michael A Brodlieb.

Dated: New York, NY
       July 7, 2021

SCHLAM STONE & DOLAN LLP                               POLIZZOtirO & POLIZZOITO,LLC

 By: /s/Jeffrey M. Eilender
 Jeffrey M.Eilender                                    Alfred Polizz< itto III
 Michael A. Brodlieb                                    Bwnlio Rodrii uez
26 Broadway                                            69rN8‘" Av3nue
New York, New York 10004                               Brooklyh^New York 11204
Telephone:(212)344-5400                                Telephone:(347)462-0510
Facsimile:(212)344-7677                                Facsimile:(718)256-0966
jeilender@schlam stone,com                             aljr@polizzotto.com

Oittgoing At^iJCneysfor Defetidant Adam                Incoming A itormysfor Defendant Adam
Victor                                                 Victor




Ad^nVictor
   Case 1:20-cv-04162-LGS-GWG Document 62 Filed 07/23/21 Page 2 of 2




Tyter Erdman


STEVEN L         & ASSOCIATES,P

By:
Steven Earill
270 Madison Avenue, Suite 1400
New York, NY 10016
Telephone:(212)-682-8510
Facsimile:(212)-682-8514
slandy@Iandylaw.com

Attorneysfor the Board ofManagers of
Manhattan Place Condominium




SO ORDERED:


                                          Lorna G. Schofield
                                       United States District Judge
